Shaw C. J.
delivered the opinion of the Court. When this cause, on a former occasion, came before the Court, it was upon the same agreed statement of facts, but a copy of the discharge of the defendant, Coffin, under au insolvent law of the State of New York, though referred to as part of the agreed statement, was not in fact annexed. We then took it to be a discharge purporting to be a full discharge of the defendant, from the obligation of his contracts, and that the decision must depend upon a complicated question of the domicil of the parties, the date of the contract, the time of the passing of the statute under which the proceedings were had, in reference to the date of the contract, and the application of the authorities to these circumstances. But upon examination, we find that this instrument does not profess to discharge the insolvent from the obligation of his contract, but only to extend to him certain immunities, the principal of which is exemption from imprisonment. The manner in which a judgment is to be enforced, the greater or less degree of rigor and coercion which may be used, affecting either the person or the property, or otherwise operating coercively upon the judgment debtor, belong exclusively to the .remedies, provided by the government where the remedy is sought; they are necessarily local, are regulated by the lex fori, and can have no extra-territorial operation. The claim of the defendant therefore to have a qualified judgment entered, so as to exempt his person, is not admissible, and judgment must be rendered in the form usual in cases of judgment in assumpsit.
*325As no property of Cartwright was attached in the present case, he being out of the State, not having had any place of abode within it, the summons left with a co-defendant within ' the State is not a good service within the St. 1797, c. 50.
As there has been no effectual service of process upon Cartwright, judgment is to be rendered against John F. Coffin only. Tappan v. Bruen, 5 Mass. R. 196.